UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 25, 2013 EXPLORE ANYWHERE HOLDING CORP. (Exact name of registrant as specified in its charter) Nevada 000-33933 88-0319470 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 Tara Boulevard, Suite 200, Nashua, NH 03062 (Address of principal executive offices) (Zip Code) (877) 539-5644 (Registrant’s telephone number, including area code) ––––– Copies to: Harold P. Gewerter, Esq. Harold P. Gewerter, Esq. Ltd. 5536 S. Ft. Apache #102 Las Vegas, NV 89148 (702) 382-1714 ––––– Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On July 25, 2013,Explore Anywhere Holding Corp. (“Explore”) entered into an exchange agreement to purchase 80% of the outstanding shares of Sponsor Me, Inc(“Sponsor”) in exchange for 61,204,667common shares of Explore stock.Closing is contingent upon the positive vote of the shareholders of Explore. Upon the completion of the closing Sponsor will become a wholly owned subsidiary of Explore andExplore will have acquired the business and operations of Sponsor.Explores current business will also continue.The Exchange Agreement contains customary representations, warranties, and conditions. Item 9.01 Financial Statements and Exhibits. (d) Exhibits The following exhibits are filed with this Current Report on Form 8-K: Exhibit No. Description Exchange Agreement 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Explore Anywhere Holding Corp. Dated: July 29,2013 By: /s/Bryan Hammond Bryan Hammond, CEO 3
